Appellant renews his insistence that the jury received evidence other than in the manner contemplated by law. The bill of exception discloses that five boxes of malt liquor had been placed before the jury and evidence given that they came from appellant's house. The sheriff had opened one box and in the jury's presence lifted some bottles therefrom. It appears from the bill that the bottles handled by the officer and jury on the occasion complained of were the same bottles which had already been exhibited by the sheriff. It is shown by the statement of facts that another witness tasted some of the liquor in the presence of the jury and testified that it was intoxicating; still another one had testified that he made an analysis of some liquor that came from appellant's house and gave its alcoholic content. All of the evidence referred to the liquor which had been exhibited before the jury during the trial. Under the circumstances we must adhere to the conclusion heretofore announced that no injury could have possibly resulted to appellant from the incident complained of.
The motion for rehearing is overruled.
Overruled.